891 S.W.2d 375 (1995)
319 Ark. 312
Undra SUMLIN, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 94-362.
Supreme Court of Arkansas.
January 23, 1995.
Matthew J. Ketcham, Fort Smith, for appellant.
Brad Newman, Asst. Atty. Gen., Little Rock, for appellee.
NEWBERN, Justice.
Undra Sumlin was convicted of two counts of delivery of cocaine and one count of conspiracy to deliver cocaine. He was sentenced as an habitual offender to 66 years imprisonment. His points of appeal relate only to his contention that his trial counsel was ineffective.
Ineffective assistance of counsel may not be raised as a point of direct appeal, Harrison *376 v. State, 303 Ark. 247, 796 S.W.2d 329 (1990), unless the issue has been considered by the Trial Court, e.g., on a motion for new trial. Missildine v. State, 314 Ark. 500, 863 S.W.2d 813 (1993). See also Knappenberger v. State, 278 Ark. 382, 647 S.W.2d 417 (1983); Hilliard v. State, 259 Ark. 81, 531 S.W.2d 463 (1976).
Affirmed.